181 F.2d 497
AMERICAN INS. CO.v.WALKER.
No. 12987.
United States Court of Appeals Fifth Circuit.
April 11, 1950.
Rehearing Denied May 3, 1950.

Thos. F. Porter, Lake Charles, La. Thomas L. Raggio, Lake Charles, La., for appellant.
John A. Patin, Lake Charles, La., Grenese R. Jackson, Jennings, La., for appellee.
Before HOLMES, McCORD, and BORAH, Circuit Judges.
HOLMES, Circuit Judge.


1
This is an action on an insurance policy issued by the appellant, American Insurance Company, to the appellee, Jeff Walker, doing business as Walker Electric Service, for protection against damages to his Beechcraft airplane in an amount not to exceed $9,034.45, less $452.00, or $8,582.45, should the loss be of such a type as appears here. The defense in this case is the same as that made in the companion case of Bankers Indemnity Ins. Co. v. Green, 181 F.2d 1 this day decided, which is that the policy excludes coverage if the damage occurred while the airplane was being operated with the consent of the insured in violation of the Civil Air Regulations applying to instrument flying. For the reasons assigned in that case, the judgment appealed from is


2
Affirmed.